DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 02/23/2022.

Information Disclosure Statement
No IDS has been filed.

Abstract
                The abstract filed 04/28/2022 appears to be acceptable.

Claim Objections
Following claim(s) are objected to because of the grammatical errors and informalities, for consistency and accuracy of the claim languages:
Claims 15-18 recites “The system of claim 13…”, this should be read as “The drivetrain of claim 13…”.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 12:
Claim 12 recites the limitation "the damping force" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11293398B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-20 of the instant application claims all that is recited in claims 1-20 of the patent U.S. Patent No. 11293398B2. An omission of an element and its functions is obvious variation if the function of the element is not desired (See MPEP, 2144.04 (ll)(a)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 10-11, 13, 17, 18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by U.S Publication number 2013/0200626A1 to SIDENMARK et al. (SIDENMARK). 

Re: Claim 1:
SIDENMARK discloses:A wave energy converter system (See Fig. 6: ¶0075: wave energy converter 1), comprising:
a buoyant object (See Fig. 6: ¶0075: buoyant object 3);
a reaction body (See Fig. 7: ¶0078: bottom foundation 5 coupled to buoy 3 by anchor line 7) coupled to the buoyant object (See Fig. 7: ¶0075: buoyant object 3) by one or more lines (See Fig.7: ¶0078: bottom foundation 5 coupled to buoyant object 3 by anchor line 7); 
one or more drivetrains (See Fig.7: power takeoff 2) coupled to one of the buoyant object (See Fig.7: buoyant object 3) or reaction body (See Fig. 7: ¶0078: power take off 2 coupled to the buoy 3 as shown), wherein the one or more drivetrains (See Fig.7: 13) comprise:
a sheave (See Fig.7: ¶0078: anchor drum 9 coupled to the buoyant object 3) coupled to one of the buoyant object or reaction body, wherein the one or more lines (See Fig.7: ¶0078: anchor line 7) are coupled to the sheave (See Fig.7: anchor line 7 is wound around anchor drum 9) , wherein movement of the buoyant object (See Fig.7: 3) relative to the reaction body applies a force to the sheave (See Fig.7: ¶0078: when the buoy 3 rises relative to bottom foundation 5 a force is applied to the anchor drum 9 to rotate the driveshaft 11).

Regarding claim 20: SIDENMARK discloses all the limitations of claim 20 (as discussed above) including:
 an actuator coupled to the sheave (¶0078, ¶0091: a spring mechanism is coupled to the anchor drum 9 for actuating the drum in a reverse direction), wherein the force on the sheave drives the actuator (¶0078: when the anchor drum 9 turns it allows the spring to gain potential energy to then drive the anchor drum 9 in the reverse direction), wherein the actuator is configured to apply a spring force (¶0078: spring mechanism will apply a spring force); and
a generator (See Fig.7: ¶0079: generator 21), wherein the sheave (See Fig.7: ¶0079: 9) is configured to drive the generator (See Fig.7: ¶0079: 21).




Re: Claim 5:
SIDENMARK discloses:
The system of claim 1, wherein the force on the sheave drives an electrical generator that is configured to provide a damping force (See Fig.7: ¶0079: anchor drum 9 drives driveshaft 11 which powers generator 21; generator 21 is configured to apply a counteracting force to counterweight 19 which corresponds to damping force).

Re: Claim 8:
SIDENMARK discloses:
The system of claim 1, wherein the sheave is a winding mechanism configured to wind the line (See Fig.7: ¶0076: anchor drum 9 is configured to wind anchor line 7) .

Re: Claim 10:
SIDENMARK discloses:
The system of claim 1, wherein relative motion of the buoyant object and the reaction body applies a rotational force to the sheave (See Fig.7: ¶0077-¶0078: as buoy 3 rises relative to bottom foundation 5 a force is applied to the anchor drum 9 that rotates it causing the driveshaft 11 to rotate). 

Re: Claim 11:
SIDENMARK discloses:
The system of claim 1, wherein the sheave is configured to oscillate around a mean position (See Fig.7: ¶0076: anchor drum 9 is configured to rotate around drive shaft 11)

Re: Claim 13:
SIDENMARK discloses:
A drivetrain for a wave energy converter, comprising:
a sheave coupled to a buoyant object (See Fig.7: ¶0076: power take off 2), wherein the buoyant object (See Fig.7: 3)  is coupled to a reaction body by one or more lines (See Fig.7: as shown buoy 3 is coupled to bottom foundation 5 via anchor line 7), wherein the line is coupled to the sheave (See Fig.7: anchor line 7 winds around anchor drum 9), wherein movement of the buoyant object relative to the reaction body  applies a force to the sheave (See Fig.7: ¶0077-¶0078: when the buoy 3 rises relative to bottom foundation 5 a force is applied to the anchor drum 9 to rotate the driveshaft 11).

Re: Claim 17:
SIDENMARK discloses:
The system of claim 13 wherein the force on the sheave drives an electrical generator that is configured to provide a damping force (See Fig.7: ¶0079: anchor drum 9 drives driveshaft 11 which powers generator 21; generator 21 is configured to apply a counteracting force to counterweight 19 which corresponds to damping force).

Re: Claim 18:
SIDENMARK discloses:
The system of claim 17, further comprising a gearbox coupled between the sheave (See Fig.7: 9) and the generator (See Fig.4a: gearbox 50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 2, 4, 6, 9, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2013/0200626A1 to SIDENMARK et al. (SIDENMARK) as applied to claim 1 above, and further in view of U.S Patent number 7443046 B2 to STEWART et al. (STEWART). 


Re: Claim 2:
SIDENMARK discloses:
The system of claim 1, SIDENMARK discloses all the limitations of claim1 including the force on the sheave, SIDENMARK is silent regarding:
sheave drives an actuator, wherein the force on the sheave drives a hydraulic actuator, coupled with an accumulator that is configured to provide a spring force.
However, STEWART teaches:
a hydraulic actuator, coupled with an accumulator that is configured to provide a spring force (STEWART: See Fig.6: col. 7 lines 30-45: hydraulic cylinder 70 coupled to hydraulic accumulator 80 provides a spring force to reaction mass 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring mechanism of OCEAN to provide a hydraulic actuator, coupled with an accumulator that is configured to provide a spring force, as taught by STEWART, in order to provide an adjustable spring stiffness to the accumulator and allow for smoother operation (STEWART: col.7. lines 30-45).
Re: Claim 4:
SIDENMARK discloses:
The system of claim 1, SIDENMARK discloses all the limitations of claim1 including:
wherein the force on the sheave is configured to provide both damping and spring forces (SIDENMARK: See Fig. 7: ¶0078: when the buoy 3 rises relative to bottom foundation 5 and force is applied to the anchor drum 9 coupled to a spring mechanism that turns, gaining potential energy to then drive the anchor drum 9 in the reverse direction, capable of providing damping and spring forces), SIDENMARK is silent regarding:
 wherein the force on the sheave drives a hydraulic actuator that is configured to provide both damping and spring forces.
However, STEWART teaches:
wherein the force on the sheave drives a hydraulic actuator that is configured to provide both damping and spring forces (STEWART: See Fig.6: col. 7 lines 30-45: hydraulic cylinder 70 coupled to hydraulic accumulator 80 provides a spring force to reaction mass 20. capable of providing both damping and spring forces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring mechanism of OCEAN to provide wherein the force on the sheave drives a hydraulic actuato1 that is configured to provide both damping and spring forces, as taught by STEWART, in order to provide an adjustable spring stiffness to the accumulator and allow for smoother Operation (STEWART: col.7. lines 30-45).
Re: Claim 6:
SIDENMARK modified by STEWART discloses:
The system of claim 2, modified SIDENMARK discloses all the limitations of claim 2 including: further comprising a gearbox coupled between the sheave and the actuator (SIDENMARK: ¶0091-¶0092: gearbox assembly 41 coupled between anchor drum 9 and electric motor 65. which may be a power spring; page 16. line 19-page 17. line 7). 

Re: Claim 9:
SIDENMARK modified by STEWART discloses:
The system of claim 2, modified SIDENMARK discloses all the limitations of claim 2, including:
 wherein the rate of spring force can be changed through a selectable gas volume attached to the accumulator connected to the output of the actuator (STEWART:  col. 7 lines 30-45, col. 8 lines 23-25:  the pre-charge of the hydraulic accumulator 80 can be changed by adjusting the volume of gas within the hydraulic accumulator 80 which is attached to hydraulic cylinder 70; column 7, lines 30-45; column 8. lines 23-25).

Re: Claim 14:
SIDENMARK discloses:
The drivetrain of claim 13, SIDENMARK discloses all the limitations of claim 13 including: wherein the force on the sheave coupled to an accumulator that is configured to provide a spring force (SIDENMARK: Fig.  7: ¶0078: when the buoy 3 rises relative to bottom foundation 5 a force is applied to the anchor drum 9 coupled to a spring mechanism that turns, gaining potential energy to then drive the anchor drum 9 in the reverse direction) ,  SIDENMARK is silent regarding:
wherein the force on the sheave drives a hydraulic actuator which is configured to apply a spring force.
However, STEWART teaches:
wherein the force on the sheave drives a hydraulic actuator which is configured to apply a spring force (STEWART: See Fig. 6: col, 7 lines 30-45: hydraulic cylinder 70 coupled to hydraulic accumulator 80 provides a spring force to reaction mass 20).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring mechanism of SIDENMARK to provide wherein the force on the sheave drives a hydraulic actuator which is configured to apply a spring force, as taught by STEWART, in order to provide an adjustable spring stiffness to the accumulator and allow tor smoother operation (STEWART: column 7. lines 30-45).

Re: Claim 15:
SIDENMARK discloses:
The system of claim 13, SIDENMARK discloses all the limitations of claim 13 including: wherein the force on the sheave drives actuator that is configured to provide a damping (SIDENMARK: See Fig.7: ¶0077-¶0078: when the buoy 3 rises relative to bottom foundation 5 a force is applied to the anchor drum 9 coupled to a spring mechanism that turns, gaining potential energy to then drive the anchor drum 9 m the reverse direction, capable of providing damping and spring forces). SIDENMARK is silent regarding:
wherein the force on the sheave drives a hydraulic actuator that is configured to provide a damping force.
However, STEWART teaches:
wherein the force on the sheave drives a hydraulic actuator that is configured to provide a damping force (STEWART: See Fig.7: col. 7 lines 30-45: hydraulic cylinder 70 coupled to hydraulic accumulator 80 provides a spring force to reaction mass 20 capable of providing both damping and spring forces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring mechanism of OCEAN to provide wherein the force on the sheave drives a Hydraulic actuator that is configured to provide a damping force, as taught by STEWART, in order to provide on adjustable spring stiffness in the accumulator and for smoother operation (STEWART: col. 7. lines 30-45)

Re: Claim 16:
SIDENMARK discloses:
The system of claim 13, SIADENMARK discloses all the limitations of claim 13, including: wherein the force on the sheave drives actuator that is configured to provide both damping and spring forces (SIDENMARK: See Fig.7: ¶0077-¶0078: when the buoy 3 rises relative to bottom foundation 5 a force is applied to the anchor drum 9 coupled to a spring mechanism that turns, gaining potential energy to then drive the anchor drum 9 m the reverse direction, capable of providing damping and spring forces), SIDENMARK is silent regarding: wherein the force on the sheave drives a hydraulic actuator that is configured to provide both damping and spring forces.
However, STEWART teaches:
wherein the force on the sheave drives a hydraulic actuator that is configured to provide both damping and spring forces (See Fig. 6: col. 7 lines 30-45: hydraulic cylinder 70 coupled to hydraulic accumulator 80 provides a spring force to reaction mass 20 capable of providing both damping and spring forces). 
It would have boon obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify spring mechanism of OCEAN to provide wherein the force on the sheave drives a hydraulic actuator that is configured to provide both damping and spring forces, as taught by STEWART, in order to provide an adjustable spring stiffness to the accumulator and allow for smoother operation (STEWART: col. 7 lines 30-45).


Re: Claim 19:
SIDENMARK modified by STEWART discloses:
The drivetrain of claim 14, modified SIDENMARK discloses all the limitations of claim 14 including: wherein the sheave is a winding mechanism configured to wind the line (SIDENMARK: See Fig. 7: ¶0076: anchor drum 9 configured to wind anchor lire 7).

Claim(s) 3, 7 and 12 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2013/0200626A1 to SIDENMARK et al. (SIDENMARK) as applied to claim 1 above, and further in view of  U.S Publication number 2009/0309366 A1 to MOORE (MOORE). 

Re: Claim 3:
SIDENMARK discloses:
The system of claim 1, SIDENMARK discloses all the limitations of claim 1, SIDENMARK is silent regarding:
 wherein the force on the sheave drives a hydraulic motor/pump that is configured to provide a damping force.
However, MOORE teaches:
wherein the force on the sheave drives a hydraulic motor/pump that is configured to provide a damping force (MOORE: See Fig. 12: ¶ 0059, ¶0075: rotation of pulley applies a load to hydraulic pumps 98a and 98b to provide dampening means).
It would have boon obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of OCEAN to provide wherein the fore« on the sheave drives a hydraulic motor/pump that is configured to provide a damping force, as taught by MOORE, in order to provide a way for the system to be tuned to perform optimally in an ever-changing environment (MOORE: ¶0074).

Re: Claim 7:
SIDENMARK modified by MOORE discloses:
The system of claim 3, modified SIDENMARK discloses all the limitations of claim 3, and further comprising a gearbox coupled between the sheave and the hydraulic motor/ pump (SIDENMARK: ¶0091-¶0092: gearbox assembly 41 coupled between anchor drum 9 and electric motor 65. which may be a power spring)

Re: Claim 12:
SIDENMARK discloses:
The system of claim 1, SIDENMARK discloses all the limitations of claim 1, SIDENMARK is silent regarding:
and wherein the damping force is provided by a mechanical pump.
However, MOORE teaches:
wherein a damping force is provided by a mechanical pump (MOORE: See Fig.12: ¶0075: hydraulic pumps 98a and 98b provide dampening means).
It would have boon obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wave conversion system of OCEAN to provide disclose wherein a damping force is provided by a mechanical pump., as taught by MOORE, in order to provide a way for the system to be tuned to perform optimally in an ever-changing environment (MOORE: ¶0074).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
December 7, 2022